Citation Nr: 1741615	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-42 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Diabetes Mellitus, type II. 

2.  Entitlement to service connection for prostate cancer. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for a heart condition. 

4.  Entitlement to service connection for a heart condition. 

5.   Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1965 to July 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the claims of entitlement to service connection for Diabetes Mellitus, type II, prostate cancer, and hypertension.  The RO granted the Veteran's request to reopen a previously denied claim of entitlement to service connection for a heart condition but denied the claim. 

The Board notes that the issues listed on appeal originally included entitlement to service connection for sleep apnea, gout (claimed as arthritis), anxiety disorder, and depression.  On his formal appeal to the Board in December 2014, the Veteran checked the box stating that he was appealing all issues from the October 2014 statement of the case (SOC) issued by the RO, but also included a statement that he wanted to appeal only the issues of arthritis, hypertension, diabetes, prostate cancer.  

In September 2016, the Veteran appeared at a hearing before the undersigned.  At the hearing, the Veteran clarified that he wanted to withdraw his appeals with regard to the issues of entitlement to service connection for sleep apnea, arthritis, anxiety disorder, and depression from his claim, but continue his appeal on the issues of Diabetes Mellitus, type II, prostate cancer, heart condition, and hypertension.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's duties at the Takhli Royal Thai Air Force Base (RTAFB) during the Vietnam era took him at or near the base perimeter, and herbicide agent exposure is accepted on a facts-found basis.   

2.  The Veteran has current Diabetes Mellitus, type II. 

3.  The Veteran has current residuals of prostate cancer. 

4.  The Veteran has current hypertension as the result of exposure to herbicides in service.

5.  In a June 1990 rating decision, the RO denied service connection for a heart condition, claimed as pericardial effusion.  The Veteran did not appeal or submit additional evidence within one year of notice of the decision, therefore the decision became final. 

6.  Additional evidence received since the June 1990 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart condition.



CONCLUSIONS OF LAW

1.  The criteria for service connection for Diabetes Mellitus, type II are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The June 1990 rating decision that denied service connection for pericardial effusion is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  The criteria for service connection for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The additional evidence received since the June 1990 rating decision is new and material, and the claim for service connection for a heart condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the evidence in support of the claim is in relative balance with the weight of the evidence against the claim.  In either event the Veteran will prevail.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Under 38 C.F.R. § 3.309(e), a presumption of service connection arises for a Vietnam Veteran (presumed exposed to an herbicide agent) who develops one of several enumerated conditions associated with herbicide agent exposure, to include Diabetes Mellitus, type II and prostate cancer.  The enumerated diseases shall be service connected, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309 (e).

In this case, the Veteran did not have service in the Republic of Vietnam.  Per his military record, he served at Takhli Royal Thai Air Force Base (RTAFB) from February 1967 to January 1968.  He claims that he was exposed to herbicide agents during his service in Thailand.  See, Board Hearing, September, 2016. 

VA concedes herbicide agent exposure for United States Air Force Veterans who served in Thailand during the Vietnam era at certain RTFABs, to include Takhli RTAFB, if they served as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See, VA Adjudication Procedures Manual M21-1.IV.ii.1.H.5.b.  


Analysis

Per his military personnel record, the Veteran's military occupational specialty (MOS) during his time in Thailand was Administrative Specialist.  As the Veteran's MOS was not with Air Force security, the Board must determine, based on evidence of daily work duties, performance evaluation reports, or other credible evidence whether the Veteran's regular duties placed him on or near the perimeter of the base.  

In his formal appeal to the Board, the Veteran stated that he worked in the 355 Munitions Maintenance Squadron.  He worked daily in the ammunition storage area, which was located near the back of the base perimeter.  During his Board hearing, the Veteran also testified that his work would also take him to the air strip that was on the perimeter of the base.  Indeed, VA medical records show that during mental health sessions, the Veteran discussed witnessing damaged aircraft returning to the base.  See Columbia VAMC Behavioral Health Note, 05/07/2013.  The Veteran also testified that, although it was not official, he and others in the ammunitions storage area would be required to fill in as substitutes for the security forces who guarded the perimeter of the base.  The Veteran is competent to describe his personal experiences in service and his testimony is credible. 

In considering the Veteran's MOS, his active service at the Takhli RTAFB during the Vietnam War era, his oral and written testimony regarding his duties, and his statements when seeking medical treatment, the evidence is at least in relative equipoise as to whether the Veteran served near the perimeter of the base.  Therefore, the Board will resolve all doubt in favor of the Veteran in finding that he worked near the Takhli RTAFB perimeter.  Accordingly, his exposure to herbicide agents in Thailand is conceded.  See VA Adjudication Procedures Manual, M21-1. 

A.  Diabetes Mellitus, type II

As is noted above, a presumption of service connection arises for a Veteran (presumed exposed to an herbicide agent) who develops Diabetes Mellitus, type II.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  The Veteran claims that he received a diagnosis of Diabetes Mellitus, type II in 2004.  Medical records associated with the claim file do not provide an exact date for the diagnosis; however, records dating back to October 2012 state that "Diabetes Mellitus, type II has been present long term." 

As the Veteran has a current diagnosis of Diabetes Mellitus, type II, and there is a presumption of service connection for the disability due to exposure to herbicide agents, entitlement to service connection must be granted. 

B.  Prostate Cancer 

As is noted above, a presumption of service connection arises for a Veteran (presumed exposed to an herbicide agent) who develops prostate cancer.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  A May 2007 note from private physician, Dr. JB, states that a January 2007 biopsy of the Veteran's prostate revealed adenocarcinoma, confirming a diagnosis of prostate cancer.  The Veteran underwent surgery and radiation therapy for prostate cancer prior to his February 2012 claim.  Since the claim, the Veteran has continued to be monitored and treated for elevated levels of prostate specific antigen (PSA) and his medical record continues to show a diagnosis of prostate cancer.  See Columbia VA Medical Center records, received May 29, 2014.  

As the Veteran has a current diagnosis of prostate cancer and there is a presumption of service connection for the disability due to exposure to herbicide agents, entitlement to service connection must be granted.

C. Hypertension

The Veteran said during his hearing that he began to experience hypertension in service.  Service treatment records are silent for complaints of or treatment for hypertension. 

Post-service VA treatment records reveal that the Veteran has a current diagnosis of essential hypertension and consistently takes medication for treatment.  

The Veteran has not been afforded a VA examination with respect to his claim for service connection for hypertension.  As noted, he is deemed to have been exposed to herbicides as a result of his service in Thailand.

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) has concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).

The Secretary has not made a formal determination that there is a positive association between hypertension and herbicide exposure; however, a study requested by former Secretary Edward Shinseki, has recently found that there is a positive association.  Cypel YS, Kress AM, Eber SM, Schneiderman AI, Davey VJ; Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans J Occup Environ Med. (2016 Nov; 58 (11):1127-1136); available at: www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

The evidence is in relative equipoise.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the current hypertension is a result of his exposure to herbicides in Vietnam.

III.  Reopening the Claim for a Heart Condition

Pertinent Law and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Veteran. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis. See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

In a June 1990 rating decision, the RO denied service connection for pericardial effusion.  The Veteran did not appeal that rating decision or file new and material evidence within one year, therefore that decision became final.  In February 2012, the Veteran recharacterized the claims as entitlement to service connection for ischemic heart disease, to include as related to exposure to herbicide agents.  

Since the claim for pericardial effusion, was previously made final, the Veteran must present new and material evidence in order for the Board to adjudicate the claim on the merits.  In October 2013, the Veteran underwent a VA examination for his heart.  Additionally, at his Board hearing the Veteran testified as to his exposure to herbicide agents and the history of his heart condition.  Without yet addressing the probative value of this opinion, the Board acknowledges that this evidence satisfies the low threshold of new and material evidence required to reopen the claim.   To this extent only, the appeal is granted.


ORDER

Service connection for Diabetes Mellitus, type II is granted.

Service connection for prostate cancer is granted. 

Service connection for hypertension is granted.

New and material evidence having been received; the claim of entitlement to service connection for a heart condition is reopened. 


REMAND

The Veteran filed a claim of entitlement to service connection for ischemic heart disease (IHD), to include as a result of exposure to herbicide agents.  IHD is the only heart condition that has a statutory presumption of service connection under 38 C.F.R. §§ 3.309(e).  In October 2013 the Veteran underwent a VA examination for his heart.  The examination yielded a diagnosis of paroxysmal atrial fibrillation, but no IHD, therefore his heart condition cannot be presumed to be connected to service due to exposure to herbicide agents.  Nonetheless, when a claimed disability is not entitled to service connection by presumption, the Board must determine whether the Veteran is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In a September 2014 addendum opinion, the October 2013 examiner reported that the Veteran's medical record showed paroxysmal a-fib in 2009.  The Veteran's service treatment records show that he sought treatment for chest pains in July 1987.  There was a diagnosis of a small pericardial effusion and a stress test showed occasional uniform premature ventricular complexes (PVC). 

An opinion is needed to determine whether the Veteran's current heart disease is related to the findings in service. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask a VA examiner provide a medical opinion answering the following questions regarding the Veteran's claimed heart condition:

A.  What, if any, diagnosed heart condition has the Veteran had since 2009?

B.  Is it as likely as not (a 50 percent chance or greater) that any diagnosed heart condition is causally related to the pericardial effusion, occasional uniform premature ventricular complexes, or any other medical condition the Veteran experienced during military service. 

C.  Is it as likely as not that any diagnosed heart condition is caused or aggravated by a service connected disability, including hypertension?

The examiner should review the claims file, to include this REMAND.  All indicated tests and studies, to include an examination of the Veteran, if necessary, should be accomplished.

The examiner should set forth all findings, along with reasons for the conclusions reached.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


